Citation Nr: 0329023	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991. She served in Southwest Asia during that time.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 1999, the veteran testified before the undersigned in 
Washington, D.C., at a personal hearing.  At that time, the 
veteran withdrew the issues of service connection for 
residuals of tailbone injury, hiatal hernia, and migraine 
headaches.  In the February 1995 rating decision, the RO 
addressed the veteran's claims of service connection for left 
ankle disability and varicose veins as two separate claims.  
The veteran clarified at her hearing that her left ankle 
disability was a residual of the left leg vein stripping that 
had been done inservice for her varicose veins in her left 
leg.  Thus, those two issues were combined.  The February 
1995 rating decision, as noted, denied service connection for 
right shoulder disability.  At the hearing, the veteran 
clarified that it was a left shoulder disability for which 
she sought service connection and not a right shoulder 
disability.  She also clarified that she was seeking service 
connection for disabilities affecting her left side only.  

In a September 1999 decision, the Board granted service 
connection for varicose veins of the left leg.  The remaining 
issues were remanded.  The veteran was subsequently issued 
supplemental statements of the case which addressed service 
connection for a left shoulder disability as well as a left 
knee disability.  




REMAND

In the Board's September 1999 decision, the Board remanded 
this case for the RO to obtain the veteran's VA treatment 
records from 1991 to the present time.  This was 
accomplished.  The RO was also instructed to issue a rating 
decision and statement of the case that addressed the claim 
of service connection for left shoulder disability.  As noted 
in the introductory portion of this decision, the veteran has 
been issued supplemental statements of the case as to this 
issue.  No rating decision was promulgated.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by either the Court or the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Thus, a rating 
decision addressing the issue of service connection for a 
left shoulder disability must be promulgated.  (The Board 
notes that there does not seem to be authority to deny an 
issue for the first time in a Statement of the Case.)

In April 2003, the Board attempted to schedule the veteran 
for a VA examination.  The notification letter was returned.  
VA has a current address for the veteran.  As such, she 
should again be scheduled for a VA examination.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, she must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

3.  The veteran should be afforded a VA 
examination.  All indicated tests should 
be completed.  The claims file, should be 
made available to the examiner prior to 
the examination.  The examiner should 
determine whether it is at least as 
likely as not that the veteran has 
objective indications of claimed symptoms 
relating to the left knee, left shoulder, 
and left elbow, and, if so, whether the 
symptoms are attributable to a "known" 
clinical diagnosis.    

4.  If upon completion of the requested 
actions, either claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a rating decision 
addressing service connection for a left 
shoulder disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


